Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-17, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 have been amended to include limitations for providing navigational instructions for placing an implant into the drilling hole “based on … data tracking movements of the drill based on drill geometry data”.  Applicant’s 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, Independent claims 1 and 12 have been amended to include limitations for providing navigational instructions for placing an implant into the drilling hole “based on … data tracking movements of the drill based on drill geometry data”.  Applicant’s remarks, pages 9-10, cite and emphasize disclosure referring to an “implant driver” and using “driver geometry data” for the implant insertion step, i.e. as would generally be understood by those of ordinary skill in the art, a drill is used for creating a 
For purposes of applying prior art, the limitation will be interpreted in line with Applicant’s disclosure, i.e. “data tracking movements of the [implant driver] based on [driver] geometry data”.
Claims 14 and 15 recite the limitation "tracking means".  There is insufficient antecedent basis for this limitation in the claim.  That is, claim 12 introduces “a tracking device”, rather than tracking means, such that although Applicant’s amendment to claim 14 avoids a redundant introduction of a tracking element, claims 14 and 15 should be amended to recite tracking “device” to be consistent with claim 12.
For purposes of applying prior art, claim 12’s tracking device will be interpreted as the same element as the tracking means of claims 14 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 6, 9, 11-15, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman).
	Regarding claim 1, the limitations “a method utilizing augmented visualization, the method comprising: obtaining one or more preoperative images of  a patient; responsive to the one or more preoperative images being a plurality of preoperative images, geometrically registering the plurality of preoperative images together based on common features or reference points in [the] plurality of preoperative images” is taught by Bothorel (Bothorel describes an augmented reality system for dental surgery, e.g. abstract, paragraphs 44-52, which includes obtaining a preoperative CBCT 3D volume image, e.g. paragraphs 44-45.)
	The limitation “providing a treatment plan including a planned implant location” is taught by Bothorel (Bothorel teaches that after acquiring the 3D image, an implant plan is developed which includes an implant location, e.g. paragraphs 46-48, 54, 55)
	The limitation “overlaying the (i) one or more preoperative image or geometrically registered preoperative images and (ii) the planned implant location on the patient such that they appear directly superimposed on target regions of the patient, the overlaying defining a positional relationship between the one preoperative image or geometrically registered preoperative images and the planned implant location” is taught by Bothorel (Bothorel teaches that the reconstructed volume image is combined with the planned implant image at the planned implant location to create a modified volume image of the 

    PNG
    media_image1.png
    343
    534
    media_image1.png
    Greyscale



	The limitation “providing navigational instructions for creating a drilling hole based on (a) said positional relationship and (b) data tracking a clinical environment of the patient, data tracking a handpiece location relative to the clinical environment of the patient, and data tracking movements of the drill based on drill geometry data” is taught by Bothorel (Bothorel teaches that the drill handpiece is tracked relative to the clinical environment, e.g. paragraphs 51, 52, 61, 63, which may include tracking a marker 72 on the drill handpiece, e.g. paragraph 83, 91, figure 12.  As discussed above, the HMD performs continuous tracking of the clinical environment of the patient, e.g. based on marker(s) 68 attached to the patient, and the drill handpiece marker 72 may be tracked relative to the marker(s) 68, e.g. paragraphs 83, 91.  Also as discussed above, the planned drill hole of the implant plan may be displayed in registration with the patient based on the positional relationship of the planned drill hole and the preoperative 3D image, e.g. paragraph 58, figure 6C.  In addition to displaying the planned drill hole 
	The limitation “providing navigational instructions for, responsive to creating the drilling hole, placing an implant into said drilling hole based on (a) said positional relationship and (c) data tracking a clinical environment of the patient, data tracking a handpiece location relative to the clinical environment of the patient and data tracking movements of the [implant driver] based on [driver] geometry data” is not explicitly taught by Bothorel (Bothorel does not describe using the system for placing an implant into the hole.)  However, this limitation is suggested by Kopelman (Kopelman describes an augmented reality system for dental surgery, analogous to Bothorel’s, e.g. abstract, paragraphs 129-143, including providing augmented reality navigational guidance for a dental tool being used for drilling and implant insertion, i.e. paragraph 136 “The dental procedure facilitator 176 may process the treatment plan 186 and the image data 162 to determine graphics to embed in the visual overlay 164 for facilitating the dental operation. Such graphics may include graphics indicating tooth material to be removed, an area to be drilled, a location on a tooth to place an attachment, and so on. Such graphics may additionally or alternatively indicate an ideal position and/or orientation for a dental tool to perform a dental procedure such as drilling or grinding. Graphics 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system to provide navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, because this would aid the practitioner in installing the implant in the same way as it aids the practitioner in drilling the hole, i.e. instead of relying on their own viewpoint and spatial cognition, the practitioner would be able to determine that the implant is aligned with the planned insertion path by collocating the tool to the AR overlay.  In the combination, Bothorel’s system would provide guidance for installing the implant analogously to the guidance provided for drilling the hole, as discussed above with respect to the first providing step, except that the tool would be inserting an implant with a driver instead of drilling with a drill bit, i.e. based on the same relationship, patient 
Regarding claim 2, the limitation “wherein said overlay is done through a display” is taught by Bothorel (Bothorel uses an head mounted display device to present the overlay, e.g. paragraph 57.)
Regarding claim 6, the limitation “wherein the preoperative images include X-Ray scan data, intra-oral scan data, and/or facial scan data” is taught by Bothorel (Bothorel uses a 3D image created from a CBCT scan, which is generated based on X-ray scan data, e.g. paragraphs 3, 44, 45, 53)
Regarding claim 9, the limitation “wherein the treatment plan has information about the planned implant location which includes an optimal bore hole for the implant” is taught by Bothorel (Bothorel indicates that the implant plan includes a hole and drill path, which is determined by a practitioner based on the 3D virtual model, e.g. paragraphs 4, 46-48, 54, 55, and superimposed on the practitioner’s field of view, e.g. paragraphs 49, 58.  The bore hole determined by the practitioner is optimized in consideration of the 3D virtual model as is known in the art, e.g. paragraphs 3-4, i.e. determined with consideration of nearby teeth, roots, sinus, blood vessels and nerves, as well as thickness of the bones.)
Regarding claim 11, the limitation “wherein the navigational instructions are in visual, auditory and/or haptic forms” is taught by Bothorel (Bothorel teaches the use of visual navigational instructions, e.g. paragraphs 58, 61, 85-91, figures 6, 7, 13, showing various visual navigational display elements aiding the practitioner in aligning the tool to the planned orientation and position to begin drilling.  Further, although not required by 
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claim 14, the limitation “wherein the tracking [device] is configured to offer real-time position data for a precise location and orientation of images and objects in a common coordinate system” is taught by Bothorel (Bothorel teaches that the tracking is used to maintain registration of the overlay in real-time, e.g. paragraphs 43, 50-52, 58, 61, where maintaining registration corresponds to achieving superposition of the virtual image elements and their corresponding physical objects in a common coordinate system, e.g. paragraphs 43, 58, 60, figure 6C.)
Regarding claim 15, the limitation “wherein the tracking [device] is sensor based and/or vision based” is taught by Bothorel (Bothorel teaches the use of vision based tracking, e.g. paragraphs 61, 74.) 
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0282567 A1 (hereinafter Nilsson).
Regarding claim 3, the limitation “further comprising: responsive to placing the implant into said drilling hole, determining a final location of the implant by capturing geometric information about the placed implant; and designing a restoration based on the final implant location” is not explicitly taught by Bothorel in view of Kopelman (As discussed in the claim 1 rejection above, Bothorel’s system modified in view of Kopelman provides augmented reality navigational guidance for a practitioner performing hole drilling and implant insertion procedures based on a treatment plan specifying a planned implant location, but neither teaches determining a final implant location and designing a restoration based thereon.)  However, this limitation is suggested by Paley in view of Nilsson (Paley teaches a system for real time display of intra-orally acquired 3D dental data, e.g. abstract, including a preparation process which involves iteratively preparing, scanning, and analyzing a tooth surface to reefing a surface preparation, i.e. paragraph 65, as part of a user interface which allows a dentist to select a restoration to be performed, analyze a prepared surface, and then perform the restoration, e.g. paragraphs 58-67.  That is, Paley teaches iteratively preparing, scanning, and analyzing a tooth surface using a user interface for designing a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system, providing navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, to include Paley’s restoration user interface and iterative preparation, scanning, and analysis technique in order to allow the dentist/practitioner to account for any change between a planned/desired implant location and the actual/final implant location in designing the restoration, as suggested by Nilsson.  In the combination, Bothorel’s CBCT scanner device could be used to update the 3D image of the patient after each preparation step, i.e. after drilling and after installing the implant, as taught by Paley, where the user interface would be modified in view of Paley and Nilsson to allow iteratively updating the 3D image, analyzing the model with respect to the restoration plan, and performing further preparation as taught by Paley and/or performing further adjustment to the restoration plan if the actual position of the implant does not match the planned position of the implant as taught by Nilsson.
	Regarding claim 4, the limitation “wherein the geometric information is obtained from one or more postoperative images of the treatment region” is taught by Bothorel as 
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication 2018/0165818 A1 (hereinafter Tsai).
Regarding claim 7, the limitation “wherein the geometric registration is autonomous” is not explicitly taught by Bothorel (Bothorel, e.g. paragraphs 3, 4, 44, 45, 53, teaches the use of a preoperative 3D volume image, i.e. the claimed one preoperative image alternative, and that the 3D volume image may be generated by combining a set of 2D preoperative projection images, but does not teach that the 2D preoperative images are combined by registering the images based on common features or reference points.)  However, this limitation is taught by Tsai (Tsai teaches 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bothorel’s augmented reality dental surgery system, providing navigational guidance for inserting an implant in addition to providing navigational guidance for drilling an implant hole as taught by Kopelman, to use Tsai’s combined 3D model in place of Bothorel’s 3D CBCT image because Tsai teaches that the model combining intra-orally captured surface data with volumetric CBCT image data leads to a more accurate model than the CBCT image data alone, e.g. paragraph 56.  As noted above, Tsai teaches that generating the combined 3D model relies a registration process which can be performed automatically by the computer.
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above, i.e. as discussed in the claim 7 rejection above, Tsai teaches performing registration to align the images using common features such as landmarks characteristic of specific teeth, e.g. paragraphs 57, 58, 97, 98.

Regarding claim 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0324598 A1 (hereinafter Bothorel) in view of U.S. Patent Application Publication 2018/0168780 A1 (hereinafter Kopelman) in view of U.S. Patent Application Publication 2008/0199829 A1 (hereinafter Paley) in view of U.S. Patent Application Publication 2012/0282567 A1 (hereinafter Nilsson).
Regarding claim 24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 3 and 4 above.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/16/20, with respect to 112 rejections of claims 1-24 have been fully considered and are persuasive.  The 112 rejections of claims 1-24 have been withdrawn. It is noted that the above 112 rejections are due to newly added limitations to the independent claims.
Applicant’s arguments, see pages 11-12, filed 12/16/20, with respect to the rejection(s) of claim(s) 1-24 under 102/103 in view of Inglese have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Bothorel, Kopelman, Paley, Nilsson, and Tsai.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/           Primary Examiner, Art Unit 2619